Case: 18-50065      Document: 00514591561         Page: 1    Date Filed: 08/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 18-50065                              August 8, 2018
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ADAN ESPINOZA-OROPEZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-1538-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jose Adan Espinoza-Oropeza appeals the 22-
month, within-guidelines sentence he received following his guilty plea to
illegal reentry. He complains that the sentence is greater than necessary to
meet the sentencing goals of 18 U.S.C. § 3553(a). Espinoza-Oropeza argues
that the illegal reentry guideline renders his sentence unreasonable because it
impermissibly double counts his criminal history. He further contends that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50065    Document: 00514591561     Page: 2   Date Filed: 08/08/2018


                                 No. 18-50065

his sentence excessively penalizes his offense, which is essentially one for
international trespass, and he urges that the district court failed to adequately
consider his personal history and circumstances, including that he returned to
reunite with his family, that he fled Venezuela to escape violence and death
threats, and that he intends to apply for asylum.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). We have also rejected the contention that the
Guidelines’ double-counting of the criminal history for illegal reentry renders
a sentence unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31
(5th Cir. 2009). We have likewise rejected the argument that a guidelines
sentence under U.S.S.G. § 2L1.2 is unreasonable because illegal reentry is a
mere trespass offense. See United States v. Juarez-Duarte, 513 F.3d 204, 212
(5th Cir. 2008).
      Espinoza-Oropeza’s contention that his benign motives for returning to
this country warrant a lesser sentence is unavailing. See United States v.
Gomez-Herrera, 523 F.3d at 554, 565-66 (5th Cir. 2008).             His general
disagreement with the propriety of his sentence and the district court’s
weighing of the § 3553(a) factors is insufficient to rebut the presumption of
reasonableness that attaches to a within-guidelines sentence.        See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); see also United States v.
Rashad, 687 F.3d 637, 644 (5th Cir. 2012). His arguments amount to a request
that this court reweigh the sentencing factors, which we will not do. See Gall,
552 U.S. at 51; see also United States v. McElwee, 646 F.3d 328, 344 (5th Cir.
2011).
      The judgment of the district court is AFFIRMED.




                                       2